Citation Nr: 0628372	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-30 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for severe asthma as 
secondary to service-connected pleurisy, empyema, with scar, 
left lung.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from October 1953 to September 
1955 and from November 1955 to April 1957.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that the veteran asked that his service-
connected lung disability be re-evaluated in an August 2006 
statement.  The Board refers the issue of entitlement to an 
increased rating for service-connected pleurisy, empyema, 
with scar, left lung to the RO for appropriate action and 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the RO received additional evidence 
from the veteran from December 2004 to March 2005 that 
consisted of written statements, medication lists, and 
medical bills.  The Board also received additional evidence 
from the veteran in August 2006 along with a statement 
requesting that his case be remanded to the AOJ for review of 
the newly submitted evidence.  As the veteran expressly noted 
that he wanted the RO to consider the new evidence in the 
first instance and the newly submitted evidence contains 
information pertaining to the veteran's claimed respiratory 
disorder, the Board remands this case to the RO for its due 
consideration and the issuance of an SSOC reflecting such 
consideration with respect to the issues on appeal.  38 
C.F.R. §§ 19.9, 19.37, 20.1304 (2005).  
 



Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should readjudicate the claims 
with consideration of any evidence 
received since the December 2004 
supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.    

This remand is to ensure due process.  The Board intimates no 
opinion either favorable or unfavorable at this time. The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



